ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                             )
                                         )
Balfour Beatty/McCarthy, A J9int Venture )        ASBCA No. 60388
                                         )
Under Contract No. W9126G-10-C-0087      )

APPEARANCES FOR THE APPELLANT:                    C. Damon Gunnels, Esq.
                                                  Brad C. Parrott, Esq.
                                                   Hudson Parrott Walker, LLC
                                                   Atlanta, GA

APPEARANCES FOR THE GOVERNMENT:                   Thomas H. Gourlay, Jr., Esq.
                                                   Engineer Chief Trial Attorney
                                                  Charles L. Webster III, Esq.
                                                  Kendra M. Laffe, Esq.
                                                   Engineer Trial Attorneys
                                                   U.S. Army Engineer District, Fort Worth

                             ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: 5 September 20 I 7




       I certify that the foregoing is a true copy of the Order of Dismissal of the
Armed Services Board of Contract Appeals in ASBCA No. 603 88, Appeal of Balfour
Beatty/McCarthy, A Joint Venture, rendered in conformance with the Board's Charter.

      Dated:



                                                JEFFREY D. GARDIN
                                                Recorder, Armed Services
                                                Board of Contract Appeals